DETAILED ACTON
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 6th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 5, 7 – 9, 12 – 13, 15 – 16, 18 – 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Felder (US 2015/0183274) in view of Cambon (US 2016/0297252).
Regarding claim 1, Felder teaches a tire tread (ref. #1) with a rotational axis (Fig, 1); a plurality of tread elements (ref. #4, #5, #6) positioned on a tire tread surface so as to comprise a tread pattern, the plurality of tread elements positioned circumferentially on the tire tread surface (Fig. 1); a plurality of grooves (ref. #2) provided between the plurality of tread elements (Fig. 1) and extending circumferentially about an entirety of tire tread (Para. 45); a first set of sipes (ref. #51, ref. #41) extending from a circumferential axis (ref. #X) of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to an axis of the tire tread corresponding to a rotation axis of the tire (Fig. 1; Para. 50); and a second set of sipes (ref. #51, ref. #61) extending from the circumferential axis towards a second axial end of the tire opposite the first axial end at a non-zero angle with respect to the axis of the tire tread corresponding to the rotation axis of the tire such that a first sipe end of each of the first set of sipes is positioned proximate to a second sipe end of each of the second set of sipes (Fig. 1; Para. 50), wherein the first sipe end and the second sipe end intersect the circumferential axis (ref. #X; Fig. 1), wherein the combination of each of the first set of sipes and the second set of sipes comprise a chevron shape (Fig. 1; Para. 35; Para. 47); wherein the depth of the sipes in relation to the wherein each of the first set of sipes and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements (Para. 24); wherein each of the first set of sipes and the second set of sipes extend beyond most of the tire tread (Fig. 1). It would have been obvious to one of ordinary skill in the art to optimize the tire by extending the sipes beyond 90% of a half width of the tire tread through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  However, Felder does not disclose the first and second set of sipes extending linearly at a constant non-zero angle.
Yet, in a similar field of endeavor, Cambon discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Abstract). The tread pattern comprises sipes (ref. #8) extending linearly from a circumferential axis of the tire tread towards both axial ends of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them linearly in a constant non-zero angle, as Cambon shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, itis likely that it was not due to innovation but of ordinary skill and commonsense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, one would be motivated to make this modification to achieve excellent traction performance. (Cambon – Para. 27).
Regarding claim 4, Felder in view of Cambon teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the tire by extending the sipes between 95% and 100% of a half width of the tire tread through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  
Regarding claim 5, Felder in view of Cambon teaches the invention disclosed in claim 1, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60% to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 7, Felder in view of Cambon teaches the invention disclosed in claim 1, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 8, Felder in view of Cambon teaches the invention disclosed in claim 1, as described above. Although these references do not explicitly describe the invention as a pneumatic tire, Felder discloses that the tire is inflated to a pressure according to standard conditions depending on its load index and speed rating (Para. 22). It would have been obvious to one of ordinary skill in the art at the time of the invention that these characteristics are related to a pneumatic tire, rendering claim 8 obvious.
Regarding claim 9, Felder teaches a tread pattern for a tire tread comprising a plurality of tread elements (ref. #4, #5, #6) positioned on a tire tread surface so as to comprise a tread pattern, the plurality of tread elements positioned circumferentially on the tire tread surface (Fig. 1); a plurality of grooves (ref. #2) provided between the plurality of tread elements (Fig. 1) and extending circumferentially about an entirety of tire tread (Para. 45); a first set of sipes (ref. #51, ref. #41) extending from a circumferential axis (ref. #X) of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to an axis of the tire tread corresponding to a rotation axis of the tire (Fig. 1; Para. 50); and a second set of sipes (ref. #51, ref. #61) extending from the circumferential axis towards a second axial end of the tire opposite the first axial end at a non-zero angle with respect to the axis of the tire tread corresponding to the rotation axis of the tire such that a first sipe end of each of the first set of sipes is positioned proximate to a second sipe end of each of the second set of sipes (Fig. 1; Para. 50), wherein the first sipe end and the second sipe end intersect the circumferential axis (ref. #X; Fig. 1), wherein the combination of each of the first set of sipes and the second set of sipes comprise a chevron shape (Fig. 1; Para. 35; Para. 47); wherein the depth of the sipes in relation to the wherein each of the first set of sipes and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements (Para. 24); wherein each of the first set of sipes and the second set of sipes extend beyond 50% of the half width of the tire tread (Fig. 1). However, Felder does not disclose the first and second set of sipes extending linearly at a constant non-zero angle.
Yet, in a similar field of endeavor, Cambon discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Abstract). The tread pattern comprises sipes (ref. #8) extending linearly from a circumferential axis of the tire tread towards both axial ends of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them linearly in a constant non-zero angle, as Cambon shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, itis likely that it was not due to innovation but of ordinary skill and commonsense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, one would be motivated to make this modification to achieve excellent traction performance. (Cambon – Para. 27).
Regarding claim 12, Felder in view of Cambon teaches the invention disclosed in claim 9, as described above. Furthermore, Felder teaches the set of sipes extends between 60% and 100% of the half width of the tire tread (Fig. 1).
Regarding claim 13, Felder in view of Cambon teaches the invention disclosed in claim 9, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60% to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 15, Felder in view of Cambon teaches the invention disclosed in claim 9, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 16, Felder discloses a method for increasing the resistance of a tire tread of a tire (Abstract), the tire tread (ref. #1) comprising a plurality of tread elements (ref. #4, #5, #6), forming a first set of sipes (ref. #51, ref. #41) extending from a circumferential axis (ref. #X) of the tire tread towards a first axial end of the tire tread at a non-zero angle with respect to an axis of the tire tread corresponding to a rotation axis of the tire (Fig. 1; Para. 50); and forming a second set of sipes (ref. #51, ref. #61) extending from the circumferential axis towards a second axial end of the tire opposite the first axial end at a non-zero angle with respect to the axis of the tire tread corresponding to the rotation axis of the tire such that a first sipe end of each of the first set of sipes is positioned proximate to a second sipe end of each of the second set of sipes (Fig. 1; Para. 50), wherein the first sipe end and the second sipe end intersect the circumferential axis (ref. #X; Fig. 1), wherein the combination of each of the first set of sipes and the second set of sipes comprise a chevron shape (Fig. 1; Para. 35; Para. 47); wherein the depth of the sipes in relation to the wherein each of the first set of sipes and the second set of sipes have a sipe depth greater than 50% of a height of the plurality of tread elements (Para. 24); wherein each of the first set of sipes and the second set of sipes extend beyond most of the tire tread (Fig. 1). It would have been obvious to one of ordinary skill in the art to optimize the tire by extending the sipes beyond 90% of a half width of the tire tread through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. However, Felder does not disclose the first and second set of sipes extending in a straight line.
Yet, in a similar field of endeavor, Cambon discloses a tire tread comprising a tread pattern comprising a plurality of tread elements that traverse the tread region (Abstract). The tread pattern comprises sipes (ref. #8) extending linearly in a straight line from a circumferential axis of the tire tread towards both axial ends of the tire tread at a non-zero angle with respect to the rotation axis of the tire (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time to modify the first and second set of sipes taught by Felder by extending them in a straight line as Cambon shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, itis likely that it was not due to innovation but of ordinary skill and commonsense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, one would be motivated to make this modification to achieve excellent traction performance. (Cambon – Para. 27).
Regarding claim 18, Felder in view of Cambon teaches the invention disclosed in claim 16, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to optimize the tire by extending the sipes between 95% and 100% of a half width of the tire tread through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.  
Regarding claim 19, Felder in view of Cambon teaches the invention disclosed in claim 16, as described above. It would have been obvious to a person having ordinary skill in the art at the time of the invention to specify a sipe depth ranging from 60 to 100% of the height of the tread elements, as Felder discloses it is necessary the sipe depth at least equals 50% of the height of the rib. It has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 20, Felder in view of Cambon teaches the invention disclosed in claim 16, as described above. Fig. 1 of Felder appears to show the sipes extending at a non-zero angle between 5 and 40 degrees with respect to the axis of the tire tread corresponding to the rotation axis of the tire. Furthermore, it has been held that when the general conditions of the claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. 
Regarding claim 24, Felder in view of Cambon teaches the invention disclosed in claim 1, as described above. Furthermore, Felder discloses a plurality of shoulder blocks (ref. #7) positioned at an axial end of the tire tread (Para. 45)

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Cambon as applied to claims 1 and 9 above, and further in view of De Barsy (US 2016/0023521).
Regarding claims 6 and 14, Felder in view of Cambon teaches the invention disclosed in claims 1 and 9, as described above. However, these references do not explicitly disclose that the sipes have a depth in a range greater than 100% of the height of the tread elements.
Yet, in a similar field of endeavor, De Barsy discloses a pneumatic tire comprising a tread with a plurality of tread elements (ref. #12) positioned circumferentially on a tire tread surface so as to comprise a tread pattern (Fig. 1), a plurality of grooves provided between the plurality of tread elements (Fig. 1a); and a set of sipes (ref. #13) extending through the tread elements. Furthermore, De Barsy teaches the sipes with sipe depths greater than 100% of the height of the plurality of tread elements (Para. 16).
It would have been obvious to one of ordinary skill in the art at the time to modify the sipes taught by Felder and Cambon to include sipe depths greater than 50% of the height of tread elements. One would be motivated to make this modification as it is a preferred design parameter in the art that reduces crack formation and improves tire durability.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Cambon as applied to claim 24 above, and further in view of Maehara (US 2014/0130949).
Regarding claim 25, Felder in view of Cambon teaches the invention disclosed in claim 24, as described above. However, these references do not teach a notch formed in at least one of the shoulder blocks. Yet in a similar field of endeavor, Maehara discloses a tire with a tread pattern comprising a plurality of shoulder blocks (ref. #7), wherein notches (ref. #22) are formed in the shoulder blocks (Para. 102). It would have been obvious to one of ordinary skill in the art to modify the invention taught by Felder and Cambon by forming notches in at least one of the shoulder blocks. One would be motivated to make this modification to optimize the drainage and wear resistance of the tire tread (Maehara – Para. 102).

Claims 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Felder in view of Cambon as applied to claim 24 above, and further in view of White (US 5924464).
Regarding claim 26, Felder in view of Cambon teaches the invention disclosed in claim 24, as described above. However, these references do not teach a void separating at least one of the tread elements from a second tread element.
Yet in a similar field of endeavor, White teaches a tire with a tire tread comprising a plurality of tread elements (ref. #60) with grooves (ref. #50) arranged on the tire tread (Fig. 1). Furthermore, White teaches forming the tire tread with voids (ref. #66) to separate the plurality of tread elements from each other (Col. 4, lines 29 – 55). It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Felder and Cambon by designing the tire tread with a void to separate a first tread element from a second tread element. One would be motivated to make this modification to optimize the fluid flow through the tire tread (Col. 4, lines 29 – 55).
Regarding claim 27, Felder in view of Cambon and White teaches the invention disclosed in claim 26, as described above. Furthermore, White teaches including a connecting block (ref. #76’) positioned within a portion of the void between the tread elements (Col. 11, lines 45 – 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743